 

Case 3:19-cr-00262-N Document1 Filed ee 1of8 PagelD 1

ORIGINAL

 

US. DISTRICT COURT
NORTHERN ay ‘ hier OF TEXAS |
“8 ens
IN THE UNITED STATES DISTRICT CQURT
FOR THE NORTHERN DISTRICT OF THXAS re
DALLAS DIVISION | MA 219

 

 

-m aanamemmammasttramel

R

 

  
 

 

UNITED STATES OF AMERICA NO. CLERK, U S. DIST
: y or ae

 

 

Vv.

SHON GREENWOOD $3-19CR-262-N

DAWN GREENWOOD
INDICTMENT
The Grand Jury Charges:

Count One
Production of Child Pornography

(Violation of 18 U.S.C. § 2251(a))

On or about December 16, 2018, in the Dallas Division of the Northern District of
Texas, the defendant, Shon Greenwood, did knowingly use, persuade, induce, and entice
a minor to engage in sexually explicit conduct for the purpose of producing a visual
depiction of such conduct, which was produced using materials that had been mailed,
shipped, and transported in and affecting interstate and foreign commerce by any means,
including by computer, that is, the defendant used his cell phone to create a visual
depiction of Jane Doe, a minor who was then 9-years-old, depicting the defendant
penetrating the mouth of Jane Doe with his penis. |

In violation of 18 U.S.C. § 2251(a), the penalty for which is found at 18 U.S.C.

§ 2251(e).

Indictment—Page I
Case a i Document 1. Filed ereeie 2of8 PagelD 2

Count Two
Production of Child Pornography

(Violation of 18 U.S.C. § 2251(a))

On or about December 16, 2018, in the Dallas Division of the Northern District of
Texas, the defendants, Shon Greenwood and Dawn Greenwood, did knowingly use,
persuade, induce, and entice a minor to engage in sexually explicit conduct for the
purpose of producing a visual depiction of such conduct, which was produced using
materials that had been mailed, shipped, and transported in and affecting interstate and
foreign commerce by any means, including by computer, that is, the defendants used a
cell phone to create a visual depiction of Jane Doe, a minor who was then 9-years-old,
depicting Dawn Greenwood pushing Jane Doe’s head down on Shon Greenwood’s
penis.

In violation of 18 U.S.C. § 2251(a), the penalty for which is found at 18 U.S.C.

§ 2251(e).

Indictment—Page 2

 
Case “ey Document 1. Filed seeiew 30f8 PagelD3

Count Three
Transporting and Shipping Child Pornography
(Violation of 18 U.S.C. § 2252A(a)(1))

On or about October 31, 2018, in the Dallas Division of the Northern District of
Texas, the defendant, Shon Greenwood, did knowingly transport and ship child
pornography using a means and facility of interstate and foreign commerce, and in and
affecting interstate and foreign commerce by any means, including by computer.

Specifically, the defendant physically transported images and videos of child

pornography as defined in 18 U.S.C. § 2256, from Missouri to Texas, including the

following described videos:

    

video fi e depicting a male penetrating the mouth of a ,
minor female child.

 

TA

 

2018-09-12 19.39.51 An image file depicting a minor female child, who has
on green underwear that is pulled aside by another
person’s finger thereby exposing her genitals. She is
also touching her genitals with her hand.

 

 

 

 

In violation of 18 U.S.C. § 2252A(a)(1), the penalty for which is found at 18

U.S.C. § 2252A(b)(1).

Indictment—Page 3

 
Case “eo Document 1. Filed ieee 4of8 PagelD 4

Count Four
Transporting and Shipping Child Pornography
(Violation of 18 U.S.C. § 2252A(a)(1))

On or about December 28, 2018, in the Dallas Division of the Northern District of
Texas, the defendant, Shon Greenwood, did knowingly transport and ship child
pornography using a means and facility of interstate and foreign commerce, and in and
affecting interstate and foreign commerce by any means, including by computer.
Specifically, the defendant used a publicly available website and the Internet to send and
transmit files of minors engaged in sexually explicit conduct and the lewd and lascivious

exhibition of the genitals of minors, as defined in 18 U.S.C. § 2256, including the

following described video:

     

ey ca a nai EN Te ae a

a ANAC. ab c USN OHEBES
b91db122-6373-4696-8483- | Video depicting a nude minor female holding her breast,
de0d05e7ed0b.mp4 who then pulls open her genitals with her hands and

bends over exposing her genitals.

 

In violation of 18 U.S.C. § 2252A(a)(1), the penalty for which is found at 18

U.S.C. § 2252A(b)(1).

Indictment—Page 4

 
Case eer wy” Document 1. Filed eee eo 5o0f8 PagelD5

Count Five
Transporting and Shipping Child Pornography
(Violation of 18 U.S.C. § 2252A(a)(1))

On or about December 14, 2018, in the Dallas Division of the Northern District of
Texas, the defendant, Dawn Greenwood, did knowingly transport and ship child
pornography using a means and facility of interstate and foreign commerce, and in and
affecting interstate and foreign commerce by any means, including by computer.

Specifically, the defendant physically transported videos of child pornography as defined

in 18 U.S.C. § 2256, from Missouri to Texas, including the following described video:

Descriptio
AV file depicting a nude minor female in a bathtub.

A male is penetrating her mouth with his penis.

 

 

In violation of 18 U.S.C. § 2252A(a)(1), the penalty for which is found at 18

U.S.C. § 2252A(b)(1).

Indictment—Page 5

 
Case ee ay Document 1. Filed vieeli@ 6o0f8 PagelD 6

Forfeiture Notice
(18 U.S.C. § 2253)

Upon conviction of any of the offenses alleged in Counts One through Four, and
pursuant to 18 U.S.C. § 2253(a), the defendants, Shon Greenwood and Dawn
Greenwood, shall forfeit to the United States of America (a) any visual depiction
described in 18 U.S.C. § 2251 and 2252A, and any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which was produced,
transported, mailed, shipped, or received in the respective offense; (b) any property, real
or personal, constituting or traceable to gross profits or other proceeds obtained from the
respective offense; and (c) any property, real or personal, used or intended to be used to
commit or to promote the commission of the respective offense and any property
traceable to such property.

The above-referenced property subject to forfeiture from the previously-mentioned
defendant includes, but is not limited to, any interest in the following:

1. One LG GSM Stylo 4, Model: LM-Q710(FGN), IMEI: 356694093 164549;

2. One LG GSM Aristo 2, Model: LM-X210MA, Android ID:
bc0bec53£3749ec7; and

3. One ZTE GSM Z835 Maven 3, Android ID: 7483ac26f51a832c.

Indictment—Page 6

 
Case a i Document 1. Filed ovi22/1oa@@page 7of8 PagelD 7

AT BILL:

 

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

Cmte & donackho
CAMILLE E. SPARKS

Assistant United States Attorney
Texas State Bar No. 00790878
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214.659.8600
Facsimile: 214.659.8809

Indictment—Page 7

 
Case 3:19-cr-00262-N oe Filed 05/22/19 og PagelD 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

SHON GREENWOOD
DAWN GREENWOOD

 

INDICTMENT

18 U.S.C. §§ 225 1(a) and (e)
Production of Child Pornography
(Counts 1 and 2)

18 U.S.C. § 2252A(a)(1)
Transporting and Shipping Child Pornography
(Counts 3-5)

18 U.S.C. § 2253
Forfeiture Notice

5 Counts

A true bill rendered *
7 ae
roe rae

FORT WORTH FOREPERSON

 

Filed in open court this 22"? day of May, 2019.

 

Warrant to be Issued for all Defendants- In State Custody

 

 

 

UNITED STATES MAGISTRATE JUDGE
No Crimingf Matter Pending

 
